
	

113 HR 5589 IH: Veteran Education Empowerment Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5589
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Ms. Frankel of Florida (for herself, Mr. Bilirakis, and Mr. Takano) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To direct the Secretary of Education to establish a grant program to assist institutions of higher
			 education in establishing, maintaining, and improving veteran student
			 centers.
	
	
		1.Short titleThis Act may be cited as the Veteran Education Empowerment Act.
		2.FindingsCongress finds the following:
			(1)Over 1,000,000 veterans attended institutions of higher education in 2012.
			(2)Veterans face unique hardships in transitioning from the battlefield to the classroom and
			 eventually to the workforce.
			(3)The National Endowment for the Humanities’ Warrior-Scholar Project found that veterans transitioning to college likely have not used academic skills since high school and have
			 difficulty adjusting to a fundamentally different social and cultural
			 environment, [leading] to veterans dropping out of college before earning
			 their degree.
			(4)The National Education Association found that veteran students can feel lonely and vulnerable on
			 campus and that connecting student veterans can effectively ease this isolation by bringing together new veteran students with those who have already successfully navigated the
			 first few semesters of college.
			(5)The unemployment rate for post—9/11 veterans far outpaces both the overall non-veteran unemployment
			 rate and the unemployment rate for non-veterans entering the workforce for
			 the first time.
			(6)According to Mission United—a United Way program that helps veterans re-acclimate to civilian
			 life—it is often essential for veteran students to be mentored by another veteran who understands their mindset and experience.
			(7)Veteran student centers are recognized as an institutional best practice by the Student Veterans
			 of America.
			(8)The American Council on Education, which represents more than 1,700 institutions of higher
			 education across the country, has called having a dedicated space for
			 veterans on campus a promising way for colleges and universities to better serve veterans on campus and a critical component of many colleges’ efforts to serve their veteran students.
			(9)Budget constraints often make it difficult or impossible for institutions of higher education to
			 dedicate space to veteran offices, lounges, or student centers.
			(10)The 110th Congress authorized the funding of veteran student centers through the Centers of
			 Excellence for Veteran Student Success under part T of title VIII of the
			 Higher Education Act of 1965 (20 U.S.C. 1161t).
			(11)According to the Department of Education, federally funded veteran student centers and staff have
			 generated improved recruitment, retention, and graduation rates, have
			 helped veteran students feel better connected across campus, and have
			 directly contributed to student veterans’ successful academic outcomes.
			3.Grant program to establish, maintain, and improve veteran student centers
			(a)EstablishmentFrom the amounts appropriated to carry out this Act, the Secretary of Education shall establish a
			 program to award grants to institutions of higher education to assist in
			 the establishment, maintenance, and improvement of veteran student
			 centers.
			(b)Eligibility
				(1)ApplicationAn institution of higher education seeking a grant under subsection (a) shall submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
				(2)CriteriaThe Secretary may award a grant under subsection (a) to an institution of higher education if the
			 Secretary determines that the institution of higher education meets the
			 following criteria:
					(A)The institution has a population of not less than 15,000 students, of which not less than one
			 percent are veterans or members of the Armed Forces.
					(B)The institution is located in a region or community that has a significant population of veterans.
					(C)The institution carries out programs or activities that assist veterans in the local community.
					(D)The institution presents a sustainability plan to demonstrate that its veteran student center will
			 be maintained and will continue to operate after the term of the grant has
			 ended.
					(c)Use of fundsAn institution of higher education that is awarded a grant under subsection (a) shall use such
			 grant
			 to establish, maintain, or improve a veteran student center.
			(d)Amounts awarded
				(1)DurationEach grant awarded under subsection (a) shall be for a 4-year period.
				(2)Total amount of grant and scheduleEach grant awarded under subsection (a) may not exceed a total of $500,000. Subject to subsection
			 (e), the Secretary shall disburse to the institution of higher education
			 the amounts awarded under the grant in such amounts and at such times
			 during the grant period as the Secretary determines appropriate.
				(e)EvaluationThe Secretary shall annually evaluate each institution of higher education that is awarded a grant
			 under subsection (a) to determine whether the institution uses the grant
			 in accordance with this section. If the Secretary determines that the
			 institution of higher education is not using the grant in accordance with
			 this section, the Secretary may delay future disbursements of amounts
			 described in subsection (d)(2) until the Secretary determines that the
			 institution of higher education has corrected any deficiencies and will
			 use such amounts in accordance with this section.
			(f)ReportNot later than 3 years after the date of the enactment of this Act, the Secretary shall submit to
			 Congress a report on the grant program established under subsection (a),
			 including—
				(1)the number of grants awarded;
				(2)the institutions of higher education that have received grants;
				(3)with respect to each such institution of higher education—
					(A)the amounts awarded; and
					(B)how such institution used such amounts; and
					(4)a determination by the Secretary with respect to whether the grant program should be extended or
			 expanded.
				(g)TerminationThe authority of the Secretary to carry out the grant program established under subsection (a)
			 shall terminate on the date that is 4 years after the date on which the
			 grant program is established.
			(h)DefinitionsIn this section:
				(1)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C.
			 1001).
				(2)Veteran student centerThe term veteran student center means a dedicated space on a campus of an institution of higher education that provides students
			 who are veterans or members of the Armed Forces with the following:
					(A)A lounge or meeting space for such students and veterans in the community.
					(B)A centralized office for veteran services that—
						(i)is staffed by trained employees and volunteers; and
						(ii)provides such students with assistance relating to—
							(I)transitioning from the military to student life;
							(II)transitioning from the military to the civilian workforce;
							(III)networking with other such students;
							(IV)understanding and obtaining benefits provided by the Federal Government or a State for which such
			 students may be eligible; and
							(V)understanding how to succeed in the institution of higher education, including by understanding how
			 to transfer educational credits.
							
